Motion granted. Opinion amended by deleting the sentence thereof which would reverse in the interests of justice. Decision dated July 15, 1971 [37 A D 2d 218] amended to provide “ Judgment reversed, on the law, and a new trial ordered.” Order entered July 23, 1971 resettled to provide “ Ordered that the judgment of conviction, be and hereby is reversed, on the law, and a new trial ordered. Questions of fact have been considered and the court affirms the facts and would not grant a new trial on the facts ”. Reynolds, J. P., Staley, Jr., Cooke, Sweeney and Simons, JJ., concur.